Citation Nr: 1601025	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to October 1970, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2007 and January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This case was previously remanded in October 2014 for additional development and it now returns for final appellate review.

In an October 2014 VA Form 21-526, Veterans Application for Compensation or Pension, the Veteran filed an application to reopen a previously denied claim of entitlement to service connection for depression.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's personnel records show that he served as a wireman and grader operator in Korea from September 5, 1969, to October 4, 1970, with B Company and the Headquarters and Headquarters Company of the 44th Engineer Construction Battalion.

2.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) between April 1968 and August 1971 and, thus, he is not presumed to have been exposed to herbicides, and no direct in-service herbicide exposure is shown.

3.  Diabetes mellitus type II is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  Prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102  , 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102  , 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, March 2007 and November 2011 letters, sent prior to the September 2007 and January 2012 rating decisions, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection, to include based on herbicide exposure, and informed him of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service private and VA treatment records have been obtained and considered.  The Board further finds that the AOJ has conducted all necessary development in regard to the Veteran's alleged herbicide exposure during his service in Korea.  The Board acknowledges that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, in a September 2013 communication, SSA indicated that his records did not exist and further efforts to obtain them would be futile as such had been destroyed.  Moreover, the SSA decision in connection with such benefits indicates that the award was based on major depressive disorder, hypertension, and status post craniotomy, rather than diabetes mellitus type II or prostate cancer.  Therefore, there is no further duty on VA's behalf to attempt to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal).  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for diabetes mellitus type II or prostate cancer; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his diabetes mellitus type II and prostate cancer is the result of herbicide exposure.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology related to such diseases since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the instant claims. 

In October 2014, the Board remanded the case in order to attempt to verify the Veteran's herbicide exposure coincident with his duties in Korea with the U.S. Joint Services Records Research Center (JSRRC).  Such was accomplished in February 2015.  Therefore, the Board finds that the AOJ has substantially complied with the October 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

The Veteran's service personnel records show his military occupational specialty (MOS) was as a wireman and grader operator in Korea from September 5, 1969, to October 4, 1970, with B Company and the Headquarters and Headquarters Company of the 44th Engineer Construction Battalion.  He alleges that he was exposed to herbicides coincident with such service in Korea when he worked on telephone communication wires in various areas along the DMZ.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus type II and malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b)  relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Diabetes mellitus type II and prostate cancer, with which the Veteran has been diagnosed, are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam.  As such, a presumption of herbicide exposure based upon exposure in Vietnam is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  Rather, the Veteran alleges that he was exposed to herbicides coincident with his service in Korea.

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

VA's Adjudication Procedure Manual (M21-1) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  Exposure to herbicides is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and August 1971.  See M21-1, Part IV, Subpart ii, 1H.4.a.  However, the Board notes that the Veteran's assigned unit of the B Company and the Headquarters and Headquarters Company of the 44th Engineer Construction Battalion is not listed among those recognized by the DoD as having served along the Korean DMZ and that the Veteran has not alleged having been assigned to a unit that was stationed along the DMZ during this time period.  See M21-1, Part IV, Subpart ii, 1H.4.b.

Rather, as indicated previously, the Veteran alleges that he was exposed to herbicides when he worked on telephone communication wires in various areas along the DMZ.  However, a November 2011 response through VA Personal Information Exchange System (PIES) indicated that there were no records of exposure to herbicides.  Also, a February 2015 response from JSRRC stated that the 1969 and 1970 unit history of the 44th Engineer Battalion (Eng Bn) had been reviewed and showed that the Battalion was stationed in Camp Carroll, which was approximately 27 miles from the DMZ.  The histories also document that Company B (Co B), 44th Eng Bn, worked on construction projects at Camps Henry and Walker, both approximately 43 miles from the DMZ, and Camp Long, approximately 39 miles from the DMZ, during the latter part of 1969 and into 1970.  In March of 1970 Co B received orders to relocate to Depot 51, Ammunition Storage Facilities, in Chinhae, approximately 225 miles from the DMZ.  The histories did not document the use, storage, spraying, or transportation of herbicides.  In addition, the histories did not document any specific duties performed by members of the 44th Eng Bn along the DMZ.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, as noted, the Veteran's service personnel records show his MOS was as a wireman and grader operator in Korea from September 5, 1969, to October 4, 1970, with B Company and the Headquarters and Headquarters Company of the 44th Engineer Construction Battalion.  The Veteran has provided details about his service, to include that his duties as wireman required him to work on telephone communication wires in various areas along the DMZ.    

The Board has considered the Veteran's MOS, service personnel records, and the statements submitted by the Veteran in support of his claim; however, the evidence of record does not credibly establish that the Veteran served in or near the DMZ at any time from April 1968 to August 1971.  In this regard, the Board finds that the Veteran's statements that his duties as a wireman took him to the DMZ to be not credible as the contemporaneous unit histories, as detailed by JSRRC, failed to show that the Veteran's unit worked projects located on the DMZ or document any specific duties performed by members of the 44th Eng Bn along the DMZ.  See Caluza, supra (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

As such, the evidence of record does not establish that the Veteran was exposed to herbicides while stationed with the B Company and the Headquarters and Headquarters Company of the 44th Engineer Construction Battalion or that he was presumptively exposed while being serving in or near the DMZ and, thus, he is not entitled to any presumption that would result from such exposure.   

As the Veteran is not entitled to a presumption of herbicide exposure, and no direct in-service herbicide exposure is shown, entitlement to service connection for diabetes mellitus type II and prostate cancer, based upon herbicide exposure, is not warranted in this case.

Notwithstanding the foregoing, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested diabetes mellitus II and/or prostate cancer during service or within one year of discharge, or that such disorders are otherwise related to service on a direct or presumptive basis.  Specifically, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to diabetes mellitus type II or prostate cancer.  Furthermore, such disorders were not diagnosed until many years after service and the Veteran has not alleged a continuity of symptomatology or specified a disease, injury, or event in service, other than alleged herbicide exposure, that he believes resulted in such disorders.  

Consequently, the Board finds that direct or presumptive service connection for the Veteran's claimed disorders is not warranted as such are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his discharge from service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus type II and prostate cancer.  As such, that doctrine is not applicable and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for prostate cancer is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


